 1   Jefferson T. Collins, Bar #016428
     JONES, SKELTON & HOCHULI, P.L.C.
 2   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 3   Telephone: (602) 263-7346
     Fax: (602) 200-7825
 4   jcollins@jshfirm.com
     minuteentries@jshfirm.com
 5
     Attorneys for Defendant Target Stores, Inc.
 6
 7                       SUPERIOR COURT OF THE STATE OF ARIZONA
 8                                         COUNTY OF PIMA
 9   JEFF FARRELL, an adult individual,                  NO. C20201478
10                                          Plaintiff,   NOTICE OF FILING NOTICE OF
                                                         REMOVAL
11                 v.
                                                         (Assigned to the Honorable Richard E.
12   TARGET STORES, INC., a Minnesota                    Gordon)
     Corporation; JOHN DOES I- X; JANE
13   DOES I-X; ABC PARTNERSHIPS
     I-X and XYZ CORPORATIONS I-X,
14
                                         Defendants.
15
16
                   Defendant Target Stores, Inc., by and through undersigned counsel, pursuant to 28
17
     U.S.C. § 1441, et seq. notify this Court that they filed a Notice of Removal of this action to the
18
     United States District Court the for District of Arizona. A copy of the Notice of Removal
19
     (exclusive of exhibits) is attached as Exhibit A.
20
21
22
     ...
23
     ...
24
     ...
25


     8397132.1
 1                DATED this 27th day of April 2020.
 2                                           JONES, SKELTON & HOCHULI, P.L.C.
 3
 4                                           By /s/ Jefferson T. Collins
                                                Jefferson T. Collins
 5                                              40 North Central Avenue, Suite 2700
                                                Phoenix, Arizona 85004
 6                                              Attorneys for Defendant Target Stores, Inc.
 7
     ORIGINAL of the foregoing electronically filed
 8   this 27th day of April 2020.
 9   COPY of the foregoing mailed/e-mailed
     this 27th day of April 2020, to:
10
11   Christopher J. Zachar
     ZACHAR LAW FIRM, P.C.
12   P. O. Box 47640
     Phoenix, Arizona 85020
13   Attorneys for Plaintiff

14   /s/ Kathy Kleinschmidt

15
16
17
18
19
20
21
22
23
24
25
26


     8397132.1                                     2
EXHIBIT A
 1   Jefferson T. Collins, Bar #016428
     JONES, SKELTON & HOCHULI, P.L.C.
 2   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 3   Telephone: (602) 263-1700
     Fax: (602) 200-7825
 4   jcollins@jshfirm.com
 5   Attorneys for Defendant Target Stores, Inc.
 6
                              UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF ARIZONA
 8
     Jeff Farrell, an adult individual,                  NO.
 9
                                            Plaintiff,   NOTICE OF REMOVAL
10
                   v.
11
     Target Stores, Inc. a Minnesota
12   Corporation; John Does I- X; Jane Does
     I-X; ABC Partnerships I-X and XYZ
13   Corporations I-X,
14                                        Defendants.
15
16                 Defendant Target Stores, Inc., by and through undersigned counsel, files this
17   Notice of Removal of this action to the United States District Court for the District of
18   Arizona and states as follows:
19                 1.      On or about March 25, 2020, this action was commenced against
20   Defendant in the Superior Court of the State of Arizona, in and for the County of Pima
21   under the caption Jeff Farrell v. Target Stores, Inc., et al. On or about April 21, 2020
22   Defendant filed its Answer. Copies of the initial pleadings are attached hereto as Exhibit
23   A. Defendant was served by process on March 27, 2020.
24                 2.      Target Corporation, incorrectly named Target Stores, Inc., is a
25   Minnesota Corporation with its principal place of business in Minneapolis, Minnesota.
26   According to the Complaint, Plaintiff is a resident and citizen of Pima County, Arizona.
27                 3.      This Court has original jurisdiction over the civil action pursuant to
28
     8397144.1
 1   28 U.S.C. § 1332 in that the matter in controversy exceeds the sum or value of $75,000
 2   exclusive of interest and costs, and the action is between citizens of different states. At
 3   this time, Defendant is aware of claimed medical bills in the amount of $233,531.80,
 4   claimed lost wages, and Plaintiff submitted a pre-litigation demand in the amount of
 5   $833,000.    Based upon this information, the amount in controversy exceeds the
 6   jurisdictional limits for diversity jurisdiction. Therefore, this action may be removed to
 7   this Court pursuant to the provisions of 28 U.S.C. § 1441, et seq.
 8                 4.     Written notice of the filing of this Notice of Removal will be given to
 9   all adverse parties as required by law and a true and correct copy of this Notice will be
10   filed with the Clerk of the Superior Court of the State of Arizona, in and for the County of
11   Pima.
12                 5.     A Notice of Filing Notice of Removal was filed with the Superior
13   Court and a copy of the same is attached as Exhibit B.
14                 WHEREFORE, Defendant Target Stores. Inc. respectfully requests that this
15   action be removed to this Court.
16                 DATED this 27th day of April 2020.
17                                              JONES, SKELTON & HOCHULI, P.L.C.
18
19                                              By /s/ Jefferson T. Collins
                                                   Jefferson T. Collins
20                                                 40 North Central Avenue, Suite 2700
                                                   Phoenix, Arizona 85004
21                                                 Attorneys for Defendant Target Stores, Inc.
22                               CERTIFICATE OF SERVICE
23                 I hereby certify that on this 27th day of April 2020, I caused the foregoing
24   document to be filed electronically with the Clerk of Court through the CM/ECF System
25   for filing; and served on counsel of record via the Court’s CM/ECF system.
26
     /s/ Kathy Kleinschmidt
27
28
     8397144.1                                    2
